DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are allowable. Claims 7-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requiremen between inventions I and II, as set forth in the Office action mailed on 01 July 2021, is hereby withdrawn and claims 7-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated in the 20 August 2021 Non-Final office action as the only grounds of rejection were two double patenting rejections that have presently been overcome by the filed and accepted terminal disclaimers, as such the prior art of record fails to show a ring seal assembly or method of sealing a junction with the ring seal assembly having the details, as set forth in claims that include elements such as a housing ring coupled to an outer surface of a furnace and disposed around a circumference of a catalyst tube proximate a junction with the furnace; a plurality of split brush-seal rings at least partially disposed within the housing ring, the plurality of split brush-seal rings disposed around the circumference of the catalyst tube, each brush-seal ring of the plurality of split brush-seal rings comprising a single joint, wherein a joint of a first split brush-seal ring of the plurality of split brush-seal rings is arranged in a circumferentially staggered orientation from a joint of an adjacent split brush-seal ring of the plurality of split brush-seal rings; and the plurality of split brush-seal rings comprising a plurality of brushes extending radially inwardly towards the catalyst tube.  Relevant references, such as Maurer et al. (US 6,679,500) disclose a brush seal assembly for a coal pulverizer that includes a housing ring with integral retainer and a brush seal ring and appears to disclose that it can be installed around a side of the catalyst tube, wherein each is segmented into a plurality of segments substantially less than semi-circular in circumferential length, but fail to disclose that the assembly is disposed around a catalyst tube as well as the claimed plurality of brush seal rings, separate split housing ring and split retaining ring each made up of two semi-circular segments. Other references such as Daggett et al. (US 2008/0296846) disclose a brush seal assembly with a single brush seal ring, a housing ring, and a retaining ring, wherein the assembly is split into two or more segments, and appears to disclose that such could be installed from a side of a tubular object without removal of the tubular object or having access to the end of the tubular object, but fails to disclose plural brush seal rings, that the brush seal rings only have only joint (as opposed to two as any ring made up of two semi-circular halves must have), and that the assembly includes a furnace and a catalyst tube that the brush seals are sealing. Additionally no relevant prior art showing such a brush seal assembly being used to seal a catalyst tube specifically of a furnace was found.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.